CONCURRING OPINION BY
STRASSBURGER, J.:
I join the Majority Opinion. As did Judge Hens-Greco in the trial court, President Judge Stevens has correctly parsed the Juvenile Act to determine that Maternal Grandmother lacks standing to seek custody in the dependency proceedings.
I write only to suggest that this result, while mandated by the language of the Juvenile Act, is not a happy one. The legislature, in the Pennsylvania Custody and Grandparents’ Visitation Act, 23 Pa. C.S.A. § 5313, has recognized the important role that grandparents fill in their grandchildren’s lives, and as a consequence, has afforded grandparents standing in custody proceedings. However, because these children are now in dependency court, Maternal Grandmother’s right has no concomitant remedy. Legislative change is needed.